Citation Nr: 0409769
Decision Date: 04/15/04	Archive Date: 09/01/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  02-15 018A	)	DATE JUL 16 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

ORDER


     The following corrections are made in a decision issued by the Board in this case on April 15, 2004.  On p. 32, in the third paragraph, the last two sentences are corrected to read as follows:

That condition has been credibly described as mild, intermittent vertigo.  Because this evidence establishes the presence of occasional dizziness, the current manifestations of disability are consistent with the criteria for a rating of 10 perecent, but no more.   

		
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0409769	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-15 018A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of right knee 
disability.  

2.  Entitlement to service connection for residuals of left knee 
disability.  

3.  Entitlement to service connection for respiratory.

4.  Entitlement to a rating in excess of 10 percent for service-
connected pseudofolliculitis barbae.

5.  Entitlement to an compensable rating for service-connected 
Meniere's syndrome.  

6.  Entitlement to an initial rating in excess of 10 percent for 
service-connected tinea pedis.  

7.  Entitlement to a rating in excess of 10 percent for service-
connected low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States Air Force 
from July 1982 to November 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of February 2002 and June 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The rating decision of February 2002 denied 
service connection for tuberculosis, and granted service 
connection for pseudofolliculitis barbae, for a chronic low back 
condition, and for tinea pedis, each initially evaluated as 10 
percent disabling.  That decision deferred a determination as to 
the issues of service connection for vertigo, for bronchitis, and 
bilateral knee problems pending a VA examination.  The claimant 
filed a timely Notice of Disagreement appealing the denial of 
service connection for tuberculosis, and seeking initial ratings 
in excess of 10 percent each for his service-connected 
pseudofolliculitis barbae, chronic low back condition, and tinea 
pedis.  He and his representative were provided a Statement of the 
Case addressing those issues on October 10, 2002.  In a statement 
dated in October 2002, the veteran withdrew his claim for service 
connection for tuberculosis.

Also before the Board on appeal is the rating decision of June 
2002, which denied service connection for bronchitis and for 
residuals of left and right knee strain; and granted service 
connection for Meniere's Syndrome, initially evaluated as 
noncompensably disabling.  The claimant filed a timely Notice of 
Disagreement appealing the denial of his claims for service 
connection for bronchitis and for residuals of right and left knee 
strain; and seeking an initial compensable rating for service-
connected Meniere's Syndrome.  He and his representative were 
provided a Statement of the Case addressing those issues on May 6, 
2003.  

The record further shows that in July 2003, the claimant requested 
a total disability rating for pension purposes based upon his 
service-connected and nonservice-connected disabilities.  The RO 
has failed to address that claim or to provide the claimant an 
application form for that benefit, and that issue is referred to 
the RO for appropriate action.  

In December 2003, the Board notified the claimant of recent 
changes in the criteria for the evaluation of chronic low back 
pain and skin disorders, including tinea pedis and 
pseudofolliculitis, by mailing him a copy of the revised 
regulations and informing him that the Board intended to rely on 
those revised regulations on the effective date of those 
regulations.  In addition, the issue of a rating in excess of 10 
percent for service-connected chronic low back pain is addressed 
in the Remand portion of this decision.  

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)].  This 
law eliminates the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well grounded).  
The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court 
held that where a statute or regulation changes during the 
appellate process, the version more favorable to the claimant 
shall apply.  VA's General Counsel has determined, in a 
precedential opinion that the Board is bound to follow, that the 
VCAA is more favorable to claimants than the law in effect prior 
to its enactment.  See VAOPGCPREC 11-00;  Janssen v. Principi, 15 
Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August 
29, 2001 with the same effective date of the VCAA, November 9, 
2000.  Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously and 
finally denied claims, the provisions of this final rule apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  As the instant appeal does not 
address a reopened claim, the revised regulations pertaining to 
reopened claims are inapplicable to this appeal.  

The record shows that the claimant and his representative were 
notified of the provisions of the VCAA by RO letter of October 11, 
2001, which informed them of  the information and evidence 
necessary to substantiate the claims for service connection and 
increased ratings for his service-connected pseudofolliculitis 
barbae, chonic low back condition, and tinea pedis and to assist 
them in obtaining all such evidence.  That letter also informed 
the claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence would 
be obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the claimant 
of what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  In addition, the letter 
asked the veteran to send VA evidence pertinenet to his claim.

The record shows that the claimant and his representative were 
notified of the provisions of the VCAA by RO letter of March 28, 
2002, which informed them of the information and evidence 
necessary to substantiate the claims for service connection for 
his claimed bilateral knee problems, and for ratings in excess of 
10 percent for his service-connected Meniere's Syndrome and 
bronchitis and to assist him in obtaining all such evidence.  That 
letter also informed the claimant and his representative which 
part of that evidence would be obtained by the RO and which part 
of that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA 
to notify the claimant of what evidence he or she was required to 
provide and what evidence the VA would attempt to obtain).  In 
addition, it was noted that, if asked for evidence in his 
possession, the veteran should send it to VA as soon as possible.

The claimant and his representative were also provided another 
Statement of the Case on October 10, 2002, which informed them of 
the service connection and increased rating issues on appeal, the 
evidence considered, the adjudicative actions taken, the pertinent 
law and regulations pertaining to service connection and increased 
rating issues, the decisions reached, and the reasons and bases 
for those decisions.  That Statement of the Case also notified the 
claimant and his representative of VA's duty to assist them by 
obtaining all evidence in the custody of military authorities or 
maintained by any other federal, State or local government agency, 
as well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and which 
the claimant identified and provided record release authorizations 
permitting VA to obtain those records.  That letter also informed 
the claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence would 
be obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the claimant 
of what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  Further, that Statement 
of the Case informed the claimant and his representative that 
should efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, the 
VA would notify the claimant and advise him that the ultimate 
responsibility for furnishing such evidence lay with the claimant.  

The claimant and his representative were also provided another 
Statement of the Case on May 6, 2003, which informed them of the 
additional service connection and increased rating issues on 
appeal, the evidence considered, the adjudicative actions taken, 
the pertinent law and regulations pertaining to service connection 
and increased rating issues, the decisions reached, and the 
reasons and bases for those decisions.  That Statement of the Case 
also notified the claimant and his representative of VA's duty to 
assist them by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or local 
government agency, as well as any medical, employment, or other 
non-government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and his 
representative that should efforts to obtain records identified by 
the claimant prove unsuccessful for any reason which the claimant 
could remedy, the VA would notify the claimant and advise him that 
the ultimate responsibility for furnishing such evidence lay with 
the claimant.  

On September 22, 2003, one of the regulations promulgated by VA to 
implement VCAA was invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting new 
evidence had expired with the proviso that if the information or 
evidence was subsequently provided within the one year period, 
then VA would readjudicate the claim.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

However, the President has signed into law the Veterans Benefits 
Act of 2003.  
Of particular note is Title VII, Section 701, which, among other 
things, addresses the situation resulting from the Federal 
Circuit's PVA decision and permits VA to adjudicate a claim within 
a year of receipt.  The provision is retroactive to the date of 
the VCAA, November 9, 2000.  The record shows that the claimant 
and his representative were notified of the VCAA by RO letter of 
March 28, 2002, which informed them that he had 30 days in which 
to submit additional evidence, and by the Statement of the Case 
provided the claimant and his representative in October 2002, 
which informed them that he had 60 days in which to submit 
additional evidence.  The record clearly shows that the RO 
continued to solicit and accept evidence and argument from the 
veteran and his representative as recently as August 14, 2003.  
The Board finds that the claimant has not been prejudiced by the 
cited actions of the RO.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained by 
the RO, and that VA's duty of notification to the claimant and his 
representative of required information and evidence and of its 
duty to assist them in obtaining all evidence necessary to 
substantiate the issues on appeal have been fully met.  The RO has 
obtained the claimant's complete service medical records with the 
sole exception of his service separation examination, as well as 
all private or VA medical evidence identified by the claimant.  
The claimant was afforded VA examinations for his claimed 
disabilities in March 2000, in November 2001, and in May and June 
2002.  The Board further scheduled a videoconference hearing at 
the RO before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals, but the claimant failed to appear for that 
hearing.  

Neither the appellant nor his representative have argued a notice 
or duty to assist violation under the VCAA, and the Board finds 
that there is no question that the appellant and his 
representative were fully notified and aware of the type of 
evidence required to substantiate the claims.  In view of the 
extensive factual development in the case, as demonstrated by the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in substantiating 
this appeal.  For those reasons, further development is not 
necessary for compliance with the provisions of 38 U.S.C.A. §§ 
5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  The claimant's service medical records fail to demonstrate any 
complaint, treatment or findings of right knee trauma or 
pathology; X-ray evidence of chondrocalcinosis of the right knee 
was initially shown nearly four years after final service 
separation.  

2.  The claimant's service medical records fail to demonstrate any 
complaint, treatment or findings of left knee trauma or pathology; 
X-ray evidence of chondrocalcinosis of the left knee was initially 
shown nearly four years after final service separation.  

3.  The claimant's service-connected tinea pedis is manifested by 
hyperkeratotic and diffusely scaly skin of the feet, extending 
from the soles to the lateral aspects of the feet in a mocassion 
distribution and between the toes, with active lesions present;  
while the feet are otherwise intact, non-tender and without edema, 
with a normal arch; the toenails were all mycotic and "thick", 
without additional deformity; the plantar surfaces were non-
tender, without specific callosities, and the Achilles' tendon was 
midline and non-tender, and a slight bunion was non-tender.  

4.  The claimant's service-connected Meniere's syndrome is mild 
and intermittent, and is currently manifested by occasional 
dizziness, but without hearing impairment, tinnitus, or clinical 
findings of a cerebellar gait. 

5.  The claimant's folliculitis barbae is manifested by 
hyperpigmentation in the periauricular areas, bilaterally, the 
left periauricular area being 6 x 4.5 cm. in area and the right 
periauricular area being 3 x 3 cm., with numerous pitted scars, as 
well as ingrown hairs, and a few firm, skin-colored papules, but 
no ulceration, exfoliation, crusting or systemic or nervous 
manifestations.  


CONCLUSIONS OF LAW


1.  Left knee disability, including chondrocalcinosis, was not 
incurred in or aggravated by active service, and the service-
incurrence of chondrocalcinosis may not be presumed.  38 U.S.C.A. 
§ 1110, 5103, 5103A (West 2000); 38 C.F.R. § 3.102, 3.303(a) 
(2003). 

2.  Right knee disability, including chondrocalcinosis, was not 
incurred in or aggravated by active service, and the service-
incurrence of chondrocalcinosis may not be presumed.  38 U.S.C.A. 
§ 1110, 5103, 5103A (West 2000); 38 C.F.R. § 3.102, 3.303(a) 
(2003). 38 U.S.C.A. § 1110, 5103, 5103A (West 2000); 38 C.F.R. § 
3.102, 3.303(a) (2003). 
3.  The criteria for an increased rating of 10 percent for 
service-connected Meniere's syndrome are met based upon peripheral 
vestibilar disorder with occasional dizziness but without hearing 
impairment or tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2000); 38 C.F.R. §§ 3.102, Part 4, 4.87, Diagnostic Code 6204. 
(prior to and on and after August 30, 2002).  

4.  The claimant's service-connected tinea barbae with one 
disfiguring characteristic does not warrant a rating in excess of 
10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000); 38 
C.F.R. § 3.102, Part 4, § 4.118, Diagnostic Code 7814 ((prior to 
and on and after August 30, 2002).   

5.  The claimant's service-connected tinea pedis does not warrant 
a disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2000); 38 C.F.R. § 3.102, Part 4, § 4.118, 
Diagnostic Code 7813 ((prior to and on and after August 30, 2002).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant's original application for VA compensation benefits 
(VA Form 21-526), received at the RO on June 9, 1999, sought 
service connection for multiple disabilities, including those 
conditions currently at issue, but reported no postservice 
treatment for any claimed disability.  That application showed his 
home address to be in Gaithersburg, Maryland.  

The claimant's submitted another application for VA compensation 
benefits (VA Form 21-526), received at the RO on November 17, 
1999, in which he sought service connection for multiple 
disabilities, including those currently at issue, but reported no 
postservice treatment for any claimed disability.  That 
application showed his home address to be in Chicago, Illinois.  
The RO requested and obtained the veteran's service medical 
records, and notified him by RO letter that he would be afforded 
VA examinations and the consequences of failing to report for the 
scheduled VA examinations.  

The claimant's service medical records show that a report of 
medical history prepared by the claimant in connection with his 
service entrance examination denied any history of skin, or 
musculoskeletal abnormalities.  His service entrance examination, 
conducted in March 1982, showed that the claimant had a 
physiologic heart murmur, while his skin and respiratory and 
musculoskeletal systems were normal.

In a report of medical history prepared by the claimant in 
connection with a periodic medical examination in October 1983, he 
reported that he was in good health.  He denied any history of 
motion sickness, psychosis, or loss of consciousness, and any 
other significant medical or surgical problems.  A report of 
periodic medical examination in October 1983 showed that his head, 
neck, nose, and sinuses.  His skin was described as normal except 
for a left inguinal hernia scar, and his spine, upper and lower 
extremities, and musculoskeletal system were normal.  

In July 1984, the claimant was diagnosed with pseudofolliculitis 
barbae, and was seen on a number of occasions thereafter for 
shaving-related complaints caused by that condition.  In 1985, the 
claimant complained of low back pain after being hit while playing 
basketball, and examination was negative.  The initial diagnosis 
was low back strain or mechanical low back pain.  He continued to 
be seen from time to time for back complaints throughout his 
remaining period of active service.  

A report of medical examination in November 1988 showed that the 
claimant's head, neck, nose, sinuses, lungs and chest were within 
normal limits; and that a chest X-ray was negative.  His skin was 
described as normal except for a left inguinal hernia scar, and 
his spine, upper and lower extremities, and musculoskeletal system 
were normal.  His physical profile disclosed no abnormalities.  In 
October 1991, the claimant began to complain of facial skin 
irritation of two weeks duration,while a prior history of 
folliculitis was cited, and he was noted to have started having 
folliculitis in the beard area.  In April 1992, the claimant was 
noted to have sores on his chin and the left side of his face, 
diagnosed as psuedofolliculitis barbae.  In July 1992, he 
complained of low back pain after be hit from the side while 
playing basketball.  Examination revealed some limitation of 
motion in all planes, but he had a normal gait.  X-rays of the 
lumbar spine were negative, and he was neurovascularly intact.  
The assessment was mechanical low back pain.  In February 1993, 
the claimant was noted to have a well-documented history of 
pseudofolliculitis.  On review of his medical records in March 
1993, the claimant was found to have no significant medical 
problems.  In April 1993, he underwent a right inguinal hernia 
repair.  In January 1994 and December 1995, the claimant was 
treated for bronchitis, and in December 1995 and March 1996 
reported a bronchospastic cough.  

A report of medical examination in November 1994 showed that the 
claimantdenied any significant medical or surgical history since 
his last medical examination in November 1988.  The current 
examination showed that his head, neck, nose, sinuses, lungs and 
chest were within normal limits.  His skin was described as normal 
except for bilateral inguinal hernia scars, and his spine, upper 
and lower extremities, and musculoskeletal system were normal.  
His physical profile disclosed no abnormalities.  In July 1994 and 
December 1994, the claimant was again seen for acute onset of room 
spinningdizziness causing nausea and vomiting, without headache, 
myalgias, ear pain or recent illness, and no signs of symptoms 
when lying still.  The assessment was vertigo - resolving.  

In January 1995, the claimant was noted to have experienced a 
single unprovoked episode of vertigo the previous night, and his 
neurologic examination was negative.  The impression was vertigo, 
not otherwise specified.  The claimant was noted to have been seen 
in July 1994, December 1994, and January 1995 for single episodes 
of vertigo, but no other complaints were reported during his 
remaining period of active service.  In March 1995, the claimant 
was seen in the pseudofolliculitis clinic, while in October 1995, 
he complained of low back pain on lifting heavy objects, with no 
radiation into the legs. 

The service medical records show that in October 1995, the 
claimant was seen for complaints of low back pain, exacerbated by 
his current job, and he was referred for evaluation.  The report 
of examination cited the claimant's reported history of low back 
pain for 5 years, exacerbated by lifting.  He had no lower 
extremity pain and was otherwise healthy.  He was given a profile 
limiting his weight-lifting for 2 weeks, while in November 1995, 
he reported that his back is feeling better since treatments were 
started in a gym program, and he did not have any radicular 
symptoms.  Subsequently that month, the claimant stated that he 
was having no significant problems with his back.  The examiner 
related that he walked with a normal gait; that he had no 
radicular symptoms; and that there was no significant tenderness.  
In December 1995, he was placed on quarters for 24 hours for acute 
bronchitis.  The service medical records show that he was seen in 
October and November 1996 for a fungal infection of the feet.  In 
November 1996, the claimant was seen for follow-up of foot 
infections, described as a fungal infection of the plantar 
surfaces of both feet.  The claimant was noted to be almost done 
with Ketoconarole pills, while swelling and pain were diminished, 
and he was able to walk well.  The assessment was tinea pedis.  In 
August 1998, the claimant completed a Report of Medical Assessment 
(DD Form 2696) for purposes of service separation in which he 
related that he had been treated forback problems, dizziness 
(vertigo), foot problems and a hernia operation; that he had a 
condition (back problems) that limited his ability to work in his 
primary military specialty; and that he suffered injury or illness 
while on active duty for which he did not seek medical care, 
citing "knee problems."  The reviewing medical personnel indicated 
that all of the claimant's problems had previously been evaluated 
or treated.  

Following receipt of his application for VA disability 
compensation benefits, the veteran and his representative were 
notified of his scheduled VA examinations at his address of record 
(in Chicago, Illinois), but the claimant failed to report for such 
examination in March 1999.  He was rescheduled for such 
examinations in April 1999 and notified at his address of record 
(again in Chicago, Illinois), but again failed to report for the 
scheduled examinations.   

A rating decision of April 1999 granted service connection for a 
scar, residual to a right inquinal hernia; granted service 
connection for chronic low back pain; and granted service 
connection for psuedofolliculitis, evaluated as non compensably 
disabling; each evaluated as noncopmpensably disabling.  That 
rating decision denied service connection for a fungal infection 
of the feet, denied service connection for Meniere's Syndrome; and 
denied a 10 percent evaluation under the provisions of 38 C.F.R. § 
3.324 based upon multiple, noncompensable service-connected 
disabilities.  The claimant and his representative were notified 
of those actions and of his right to appeal by RO letter of April 
30, 1999.  

In a Statement in Support of Claim (VA Form 21-4138), received in 
February 2000, the claimant expressed willingness to report for VA 
examination, asserting that he was never notified of the pending 
examination.  He reported his mailing address to be in 
Gaithersburg, Maryland.

A report of VA general medical examination, conducted in March 
2000, showed that the claimant walked with coordinated gait, 
without ambulatory aids.  He wore a full beard and related that if 
he shaved, his beard would grow out and into his face/neck skin.  
Examination revealed that he wore a short beard on his face and 
neck, and there were some papular discrete scars of 
pseudofolliculitis barbae.  Examination revealed that he had 
intact and healed bilateral inguinal scars, with no evidence of 
indirect hernias, bilaterally.  The claimant further complained of 
constant low back pain, exacerbated by prolonged sitting, 
standing, walking or bending, for which he takes over-the-counter 
medications.  He denied having any surgery to his spine.  
Examination revealed tenderness to palpation over the lumbosacral 
spine and paraspinal areas, bilaterally, with no apparent 
deformity; while passive straight leg raising was accomplished to 
48 degrees on the right and 40 degrees on the left, active 
straight leg raising was accomplished to 28 degrees on the right 
and 20 degrees on the left, and to 20 degrees on the right against 
resistance and to 16 degrees on the left against resistance.  
Forward flexion was accomplished to 44 degrees, and the claimant 
was noted to complain of pain and stiffness on all such motions.  
He was further noted to have poor endurance, but no evidence of 
incoordination; and to have increased pain and stiffness and 
decreased range of motion and endurance during flare-ups.  X-rays 
of the lumbosacral spine showed no evidence of fracture, bone 
destruction, spondylolysis, or spondylolisthesis, and the interval 
disc spaces were normal.  The diagnosis was low back strain.  

On examination of the claimant's feet, he related a long history 
of athlete's foot, bilaterally, with no medications or treatment, 
no insoles or ambulatory aids, and no surgeries.  Examition 
revealed that his right foot was intact, non-tender and without 
edema, with a normal arch, while the toes were all seen to have 
mycotic interdigital scaling; the toenails were all mycotic and 
"thick", withour additional deformity.  The plantar surface was 
non-tender, with slightly thickened skin without specific 
callosities, and the Achilles' tendon was midline and non-tender, 
and a slight bunion was non-tender.  Examination revealed that his 
left foot was intact, non-tender and without edema, with a normal 
arch, while the toes were all seen to have mycotic interdigital 
scaling; the toenails were all mycotic and "thick", withour 
additional deformity.  The plantar surface was non-tender, with 
slightly thickened skin but without specific callosities, and the 
Achilles' tendon was midline and non-tender, and a slight bunion 
was non-tender.  The diagnosis was "athletes's foot", bilaterally, 
chronic and untreated; and mycotic toes, bilateral, chronic, 
untreated

A report of VA examination with respect to the claimant's 
complaints of vertigo showed that the claimant reported transient 
episodic "dizziness", with the last such episode a couple of weeks 
ago, and lasting for a couple of hours.  He related that he has 
medication for dizziness which is effective, but he cannot recall 
the name; and that episodes of dizziness are relieved by lying 
down.  The claimant was unable to verbalize how such dizziness 
impacts his personal/ professional life.  Examination revealed 
that the claimant had normal extraocular motion, that his head 
tilts laterally and forward and backward without complaint, and 
that he rises quickly from the supine to the erect position 
without complaint.  The diagnosis was vertigo "dizziness", 
episodic, unable to substantiate diagnosis on basis of history or 
examination.

A report of VA dermatological examination, conducted in March 
2000, shows that the claimant reported Air Force service from 1982 
to 1998, and indicated that he was unemployed.  He related that he 
was in good general health.  He stated that when he entered the 
Air Force, he did not need to shave, but began to develop a beard 
and started shaving.  He related that he developed "bumps" in the 
beard area and was given a shaving profile and put in a 
pseudofolliculitis barbae program.  He asserted that the 
pseudofolliculitis left pigmented changes and scars on his face, 
and that currently he does not shave which alleviates his problem.  
Examination revealed that the claimant wore a full beard, and the 
examiner reported that no scars or disfigurement were apparent on 
his face.  The examination included three unretouched color 
photographs of the veteran's left and right face which revealed 
that he wore sideburns, a mustache and a beard.  No facial scars 
were shown in those photographs.  The diagnosis was chronic 
pseudofolliculitis barbae.

The claimant further related that he had a fungus infection 
affecting his feet which started when he was in Turkey in 1995, 
and that he was treated with sandals and a medicated cream.  The 
skin of his feet was hyperkeratotic and diffusely scaly, and the 
scales extended from the soles to the lateral aspects of the feet 
in a mocassion distribution and between the toes.  The claimant 
declined further examination.  The diagnosis was tinea pedis with 
active lesions present.  He further related cystic lesions 
affecting his chest and legs for as long as he can remember, and 
that one of the lesions was removed while he was stationed in 
California in 1990.  

The claimant reported a change of address to Chicago, Illinois, in 
October 2000.  He was asked by RO letter of October 2000 to report 
for a scheduled VA examination at the VAMC, Chicago, Illinois.  A 
Report of Contact (VA Form 119), dated in October 2000, shows that 
the veteran spoke by telephome to a RO employee and reported that 
he was now living in the San Antonio area.  In a Statement in 
Support of Claim (VA Form 21-4138), received in January 2001, the 
claimant reported that he currently resided in Slidell, Louisiana.  
He was informed by RO letter of April 2001 that his claims file 
had been transferred to the VARO, Chicago, and asked whether he 
was willing to report for a VA examination.  In a Statement in 
Support of Claim (VA Form 21-4138), received in August 2001, the 
claimant reported that he currently resided in Chicago, Illinois, 
and asked that his claims folder be transferred to that RO.  

A report of VA dermatological examination, conducted in November 
2001, shows that the claimant related that his facial lesions 
began in basic training in 1982; that he had never previously 
shaved and had no beard hair at that time; and that after he 
started shaving, he developed bumps and pimples in the 
periauricular area, especially near the sideburns.  He related 
that he got the best results using a razor, but asserted that the 
area itches and burns and he developes numerous ingrown hairs.  
Examination revealed hypigmentation in the bilateral periauricular 
areas, bilaterally, the left periauricular area being 6 x 4.5 cm. 
in area and the right periauricular area being 3 x 3 cm. in area.  
In the area of hyperpigmentaion, there were numerpous pitted 
scars, as well as ingrown hairs, and a few firm, skin-colored 
papules, but no ulceration, exfoliation, crusting orsustenic or 
nervous manifestations.  The diagnosis was mild pseudofolliculitis 
barbae, with dyschromia and scarring.

A rating decision of February 2002 granted service connection for 
tinea pedis, evaluated as 10 percent disabling; increased the 
evaluations for service-connected chronic low back pain, 
pseudofolliculitis barbae, a scar residual to right inguinal 
hernia repair, and and chronic low back pain to 10 precent each; 
confirmed and continued the denial of the claim for service 
connection for tuberculitis; and deferred a decision as to the 
issues of service connection for vertigo, for bronchitis, and 
bilateral knee problems pending a VA examination.  The claimant 
and his representative were notified of those determinations and 
of his right to appeal by RO letter of March 28, 2002.  He was 
further advised by another RO letter of March 28, 2002, that 
another VA examination was being scheduled at the VAMC, West Side, 
Chicago, Illinois.  

A report of VA orthopedic examination, conducted in May 2002, 
cited the examiner's review of the claims file, and noted that the 
claimant sought service connection for bronchitis and for 
bilateral knee problems.  The examiner noted that the claimant had 
been seen in January 1994 for complaints of cough, congestion, and 
hoarseness, and was diagnosed with bronchitis and bronchospastic 
cough and treated with antibiotics and an inhaler; that in March 
1996, the claimant was again seen with complaints of chest 
congestion, a scrathchy throat, and a dry cough for two days and 
was diagnosed with a viral syndrome with possible bronchospastic 
cough.  The claimant related that since service separation he has 
continued to have episodes periodically throughout the year which 
he believed to be bronchitis, most recently in March 2002; and 
that such episodes are characterised by throat and chest burning 
with associated tightness, shortness of breath, and dry or 
productive cough.  The claimant further related that he has 
experienced bilateral knee pain and low back pain since playing 
basketball in 1983; that he sought medical attention; and that his 
back was treated but not his knees.  He further asserted that his 
knees have progressively worsened, with constant pain; that he is 
able to do the activities of daily living, but uses a cane 
occasionally for ambulation; that he is able to walk nearly a mile 
before having to stop; and that he has had no surgery on his knees

Examination of the knees disclosed no appreciable scars or joint 
deformity, while on palpation, he had moderate tenderness to deep 
palpation of the inferior aspect of both knees.  There was no 
evidence of effusion, bilaterally, and motor strength was 5/5 on 
both flexion and extension, with no evidence of muscle atrophy 
proximal or distal to his knees.  The claimant was said to be 
unable to place the knees in full extension, but prefers to be in 
10 degrees of flexion, bilaterally, because of associated pain.  
While in that position, the claimant had no evidence of joint 
laxity of the medial or lateral collateral ligaments, bilaterally, 
while with the knees in 30 degrees of flexion, he had a negative 
anterior and posterior drawer's sign, bilaterally.  On assessment 
of range of knee motion, the claimant had flexion of both knees to 
90 degrees, limited by pain at 90 degrees, and extension to minus 
10 degrees, further limited by pain at minus 10 degrees.  X-rays 
of both knees showed The diagnosis was bilateral knee strain, and 
the examiner noted that X-rays revealed chondrocalcinosis of the 
right and left tibiofemoral joints; and that based upon the 
claimant's assertion that his bilateral knee condition occurred at 
the same time as his back, it is at least as likely as not that 
the bilateral knee strain is related to his previous service-
connected events.  

A May 2002 report of VA examination of the claimant in connection 
with his claim for service connection for vertigo shows that his 
HEENT examination was normocephalic and atraumatic; that his 
extraocular movements are intact; that he has anicteric sclerae 
and normal conjunctivae; that his oroparynx is clear without 
erythema or exudates; that the nares had no associated crusting or 
polyps, and revealed normal pink mucosa; that he had no sinus 
tenderness to palpation over his maxillary or frontal sinuses; and 
that he had no cervical lymphadenopathy, bilaterally.  The 
claimant declined pulmonary function tests.  

A May 2002 report of VA neurological examination of the claimant 
in connection with his claim for service connection for vertigo 
shows that the claimant related that he began to experience 
episodes of vertigo while stationed in Turkey and received a 
number of treatments there; that such episodes are characterized 
by dizziness, lightheadedness, a spinning sensation, and loss of 
sense of balance, with some associated vomiting; and that this may 
last for an hour or so and then go away.  He related that he is 
uncertain whether he had experienced hearing loss over the years, 
and notes occasional tinnitus, but no other neurological 
complaints.  

Examination disclosed that the claimant was alert and well 
oriented, that his basic attention and language were intact; that 
his pupils were equal, reactive, and without ptosis, while his 
visual fields were full, and extraocular movements were intact.  
There was no nystagmus, and sensation in the face was normal, 
while his smile was symmetric and his tongue protrudes in the 
midline and shoulder shrug was  normal.  Motor examination 
revealed normal muscle tone and strength throughout, while fine 
movements were equal, bilaterqllay, without pronator drift.  
Sensory examination was intact for position and vibratory sense, 
and there was no sign of extinction.  His gait was normal and he 
could tandem walk, while his cerebellar function was normal, 
reflexes were symmetric; and Romberg was negative.  The assessment 
was mild intermittent vertigo, and the examiner expressed the 
opinion that such appeared to be inner ear in origin (Meniere's), 
that given the duration of the vertigo and the muild hearing 
kloss, it does appear to be based on the history that he was 
treated for these episodes in service and are thus service-
related.  

A June 2002 report of VA audiology examination, conducted in 
connection with the veteran's claim for service connection for 
vertigo, noted that the examiner reviewed the veteran's claims 
file.  He cited the claimant's assertion that he served in the Air 
Force from July 1982 to November 1988 as an Inventory Management 
Specialist; that he was exposed to aircraft engine noise on and 
near flight lines; that he wore hearing protection devices 
occasionally; that he experienced occupational noise exposure for 
two months as a fork lift operator, and recreational noise 
exposure (with hearing protection devices) for six months on the 
firing range.  He denied hearing loss, tinnitus, middle ear 
pathology, otalgia, or otorrhea.  The claimant further asserted 
that he experienced an acute onset of vertigo around 1992 while he 
was in Turkey, which he described as the "room spinning", 
accompanied by nausea and vomiting, lasting about one-half hour.  
The claimant further related a second occurance 2-3 months later; 
that he was treated with medication by military doctors; tht since 
1992, he has had recurrent vertigo about once every four months; 
that it is now becoming even less frequent; and that his last 
episode was around December 2001.  Typanometry revealed normal 
(Type A) middle ear pressure and compliance, bilaterally, with 
normal acoustic references present at normal sensation levels 
consistent with normal hearing, and acoustic reflex decay was 
negative.  

In July 2003, the claimant agreed to a videoconference hearing 
before a Veterans Law Judge of the Board of Veterans' Appeals.  He 
was notified by Board letter of August 8, 2003, of the time, date 
and place of that videoconference hearing., but failed to report 
for the scheduled hearing or to request a postponement.  

As previosly noted, this case was previously before the Board in 
December 2003, at which time the Board notified the claimant of 
recent changes in the criteria for the evaluation of skin 
disorders by mailing him a copy of the revised regulations and 
informing him that the Board intended to rely on those revised 
regulations on the effective date of those regulations.  


II.  Analysis

Service Connection Issues

In order to establish service connection for claimed disability, 
the facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 
C.F.R. § 3.303(a) (20032).  Service connection may also be granted 
on a presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) (2003).

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for service.  
38 U.S.C.A. §§ 1111, 1137 (West 2000).  Clear and unmistakable 
evidence that the disability existed prior to service will rebut 
this presumption.  38 U.S.C.A. § 1111 (West 2000); 38 C.F.R. § 
3.304(b) (2003).

Service connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical etiology 
or a medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps,id., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
established or reopened on the basis of § 3.303(b) if the 
condition observed during service or any applicable presumption 
period still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2000); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 380 
(2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  In this matter, there is 
no reason to question the appellant's military service records as 
to their accuracy.  Sarmienti v. Brown, 7 Vet. App. 80, 82-83 
(1994).  These records appear complete on their face, and disclose 
no complaint, treatment, findings or diagnosis of [ right ankle] 
trauma or pathology during active service.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 U.S.C.A. § 1110, 1131 (West 2000);  38 
C.F.R. § 3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The United States Court of Appeals for Veterans Claims (the Court) 
has held, in pertinent part, that the term "disability" as used in 
38 U.S.C.A. § 1110 (West 2000) refers to impairment of earning 
capacity, and that such definition mandates that any additional 
impairment resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, shall be compensated (emphasis in original).  Thus, 
pursuant to 38 U.S.C.A. §  1110 (West 2000) and 38 C.F.R. § 
3.310(a) (2003), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439,448 (1995).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some competent 
linkage to military service.  See, e.g., Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).

The Court has held that a lay person, such as the claimant, is not 
competent to offer evidence that requires medical knowledge, such 
as the diagnosis or cause of a disability.  See Ramey v. Brown, 9 
Vet. App. 40 (1996);  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Holland v. Brown, 6 Vet. App. 443 (1994);  Grottveit v. 
Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  If such evidence is not competent, it 
cannot be probative.  As causative factors of a disease amount to 
a medical question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no probative 
weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Court has 
held, however, that a veteran's statements are competent as to the 
onset and continuity of symptomatology, including pain.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. 
App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility and 
probative value of proffered evidence in relation to the record in 
its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 429, 433 
(1995);  Guimond v. Brown, 6 Vet. App. 69, 72 (1993);  Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  The Board must account for 
the evidence that it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  This is 
critically important in a claim for service connection as 
frequently there is medical evidence in the form of a nexus 
opinion both for and against the claim.  And it is not error for 
the Board to favor one competent medical expert over another when 
the Board gives an adequate statement of reasons and bases.  Owens 
v. Brown, 7 Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty or 
lack thereof may be a factor.  In every case, the Board must 
support its conclusion with an adequate statement of its reasoning 
of why it found one medical opinion more probative than the other.  


Entitlement to Service Connection for Residuals of Right and Left 
Knee Strain

The claimant's service entrance examination disclosed no 
abnormalities of the musculoskeletal system or the lower 
extremities, and no abnormalities of either knee was found on that 
examination.  The service medical records are silent for 
complaint, treatment, findings or diagnosis of trauma or pathology 
to either knee during the veteran'speriod of active service.  In 
his original application for VA disability compensation benefits, 
the claimant asserted that he received no treatment for either 
knee while in service, and indicated that he received no 
postservice treatment for those conditions.  On VA orthopedic 
examination in May 2002, nearly four years after final service 
separation, the claimant alleged that in 1983, after playing 
basketball, he began to experience bilateral knee pain and low 
back pain; that the physicians only examined his back without 
paying attention to his knees; and that every time he complained 
of his back, he also complained of his knees.  

Examination of his knees on the May 2002 VA examination disclosed 
no appreciable scars ordeformity, while on palpation, the claimant 
alleged moderate tenderness.  Flexion was accomplished to 90 
degrees and extention to minus (-10 degrees).  The VA examiner 
stated that, based upon the veteran's claim that his knee problems 
occurred at the same time as his back, it is at least as likely as 
not that his bilateral knee strain condition is related to the 
previous service-connected events.  

The Board does not accept that rationale.  The Court has held that 
a diagnosis based solely on a history as recounted by the veteran, 
as it relates any current disorder to service, constitutes no more 
than a transcription of a lay history, and therefore is not 
thereby transformed into competent medical evidence of a 
relationship between service and a claimed disorder.  See Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993);  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  See also LeShore v. Brown 8 Vet. App. 406 
(1995).

Objectively, the service medical records are silent for complaint, 
treatment, findings or diagnosis of bilateral knee problems, and 
none were shown at the time the claimant voiced his complaints of 
low back pain in 1983.  While the record shows that the claimant 
was seen on a number of occasions during service for low back 
complaints, no complaints related to his knees are shown in the 
record.  The Court has held that a lay person, such as the 
claimant, is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 443 (1994);  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  If such evidence is not 
competent, it cannot be probative.  As causative factors of a 
disease amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 
288 (1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Court has held, however, that a veteran's statements are competent 
as to the onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  
8 Vet. App. 398, 405 (1995).  

The Board is not willing to accept as authoritative and conclusive 
the opinion of a physician who acknowledges that the sole basis of 
his medical opinion is nothing more that the unsupported lay 
history advanced by the claimant.  See Guimond, id., at 69, 72;  
Reonal id., at  458, 460-61;  LeShore, id., at 406.  Based upon 
the foregoing, and for the reasons and bases stated, service 
connection for a bilateral knee strain is not warranted.  
Accordingly, that claim must be denied.  



Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2003).  When an unlisted 
condition is encountered it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely related.  38 C.F.R. Part 4, § 4.20 (2003).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2003).  In every instance where the minimum 
schedular evaluation requires residuals and the schedule does not 
provide a no percent evaluation, a no percent evaluation will be 
assigned when the required residuals are not shown.  38 C.F.R. § 
4.31 (2003).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary importance.  See  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Some of the rating issues now before the Board address the 
assignment of an initial rating following an initial award of 
service connection for the disability at issue.  In such cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (2000).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting from 
the same injury could be established so long as the symptomatology 
for one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, the evaluation 
of the same disability under various diagnoses is to be avoided. 
See 38 C.F.R. § 4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

Entitlement to a Rating in Excess of 10 Percent for Service-
Connected Pseudofolliculitis Barbae

During the pendency of these appeals, there has been a change in 
the law regarding the claimant's appeal for increased ratings for 
service-connected low back pain, tinea pedis, and 
pseudofolliculitis barbae.  Since those changes in the law 
occurred while his appeal was pending, the Board must apply that 
version of the law that is more favorable to the claimant.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, the Board 
must apply the old law prior to the effective date of the of the 
new law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 
38 U.S.C.A. § 5110g (West 2000) (Where compensation is awarded 
pursuant to any Act or other administrative issue, the effective 
date of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier that the effective date 
of that Act or administrative issue).  The newly revised criteria 
for rating skin disabilities became effective August 30, 2002.  

As noted above, according to the Court's ruling in  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) where the law or 
regulation changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the claimant shall apply.  As the 
condition under consideration involves only the claimant's face, 
the Board will limit it's review to the criteria applicable to the 
claimant's head, face and neck.  

Prior to August 30, 2002, disfiguring scars of the head, face, or 
neck were evaluated as follows:  A 50 percent rating was assigned 
for disfiguring scars of the head, face, or neck that were 
complete or exceptionally repugnant deformity of one side of the 
face or marked or repugnant bilateral disfigurement, while a 30 
evaluation was provided when disfiguring scars of the head, face, 
or neck were severe, especially if producing unsightly deformity 
of the eyelids, lips, auricles; and a 10 percent rating was 
assigned when moderate and disfiguring; and a noncompensable 
rating was assigned when such disfiguring scars of the head, face, 
or neck were slight.  Note: When in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast or 
the like, the 50 percent rating under Code 7800 may be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouches 
photogtaphs  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800.  

On and after August 30, 2002, the criteria for the evaluation of 
scars were revised as follows: Disfigurement of the head, face, or 
neck will be rated as 80 percent disabling with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (including auricles), 
cheeks, lips, or six or more characteristics of disfigurement; as 
50 percent disabling when disfigurement of the head, face or neck 
is manifested by visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (including 
auricles), cheeks, lips, or with four or more characteristics of 
disfigurement; as 30 percent disabling when disfigurement of the 
head, face or neck is manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (including auricles), cheeks, lips, or with two or 
three characteristics of disfigurement; and as 10 percent 
disabling when the is one characteristic of disfigurement.  Note 
(1): The eight characteristics of disfigurement for purposes of 
evaluation under 38 C.F.R. § 4.118 are: a scar 5 or more inches in 
length; a scar at least one-quarter inche (13 or more cm.) in 
width at the widest part; the surface contour of the scar either 
elevated or depressed on palpation; skin adherent to underlying 
tissuel skin hypo-or hyper pigmented in an area exceeding six 
square inches (39 square cm.); abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six six square 
inches (39 square cm.);underlying soft tissue missing in an area 
exceeding six square inches (39 square cm.); or skin indurated and 
inflexible in an area exceeding six square inches (39 square cm.).  
Note (2): Rate tissue loss of the auricle under Diagnostic Code 
6207 (loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic 
Code 6063 (anatomical loss of one eye), as appropriate.  Note (3): 
Take into consideration unretouched color photographs when 
evaluation under the above criteria.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7800.  

The evidence of record shows that on VA dermatological examination 
in March 2000, the claimant asserted that the pseudofolliculitis 
barbae left pigmented changes and scars on his face, and that 
currently he does not shave, which alleviates his problem.  
Examination revealed that the claimant wore sideburns, a mustache 
and a short beard, and the examiner reported that no scars or 
disfigurement were apparent on his face.  Neither was there any 
reported finding of tissue loss and cicatrization, marked 
discoloration, color contrast or the like.  The examination 
included five unretouched color photographs of the veteran's left 
and right face, a full frontal photograph, and a photograph of the 
claimant looking upward to disclose the underside of his chin and 
neck.  No facial scars were shown in those photographs, and the 
examiner stated that she "could not see any scars or disfigument 
on his face."  The diagnosis was chronic pseudofolliculitis 
barbae, controlled by wearing a beard.  

The Board has carefully reviewed the report of VA dermatological 
examination of the claimant in March 2000, finding that the VA 
dermatological examiner reported that no scars or disfigurement 
were apparent on the claimant's face.  While the examination 
report included five unretouched color photographs of the 
veteran's left and right face, a full frontal photograph, and a 
photograph of the claimant looking upward to disclose the 
underside of his chin and neck, no facial scars were shown in 
those photographs, and particularly no disfiguring scars of the 
head, face, or neck.  The Board's own review of those photographs 
disclosed no scars which are productive of complete or unsightly 
deformity of one side of the facethe eyelids, lips, or auricles, 
and no areas of hypo-or hyperpigmentation were shown.  

The Board further notes that the report of VA dermatological 
examination, conducted in November 2001, shows that the claimant 
complained of bumps and pimples in the periauricular area after he 
started shaving; that the area itches and burns; and that he 
developes numerous ingrown hairs.  There was no report of 
inflammation and no showing of excoriation.  Examination revealed 
hypigmentation in the bilateral periauricular areas, bilaterally, 
the left periauricular area being 6 x 4.5 cm. in area and the 
right periauricular area being 3 x 3 cm. in area.  In the area of 
hyperpigmentation, there were numerous pitted scars, as well as 
ingrown hairs, and a few firm, skin-colored papules, but no 
ulceration, exfoliation, crusting or systemic or nervous 
manifestations.  The diagnosis was mild pseudofolliculitis barbae, 
with dyschromia and scarring.  

Based upon the foregoing, the Board finds that the medical 
evidence currently of record shows that the claimant's 
pseudofolliculitis barbae is currently manifested by 
hypigmentation in the periauricular areas, bilaterally, the left 
periauricular area being 6 x 4.5 cm. in area and the right 
periauricular area being 3 x 3 cm. in area.  In the area of 
hyperpigmentation, there were numerous pitted scars, as well as 
ingrown hairs, and a few firm, skin-colored papules, but no 
ulceration, exfoliation, crusting or systemic or nervous 
manifestations.  In particular, the Board notes that only one of 
the characteriatics of disfigurement is present, that of 
hyperpigmentation on both cheeks, only one of which (the left 
cheek) is of sufficient size as warrant a rating consistent with 
the currently assigned 10 percent evaluation.  The record further 
shows that there is no finding of visible or palpable tissue loss 
or either gross distortion or asymmetry of one feature or paired 
set of features, or more than the one characteristic of 
disfigurement.  Neither is there any clinical finding of a scar 
five or more inches in length or a scar at least one-quarter inch 
(13 or more cm.) in width at the widest part; or any showing that 
the surface contour of any scar is either elevated or depressed on 
palpation.  There is no showing that the skin is adherent to 
underlying tissue; that there is abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six six square 
inches (39 square cm.); that the underlying soft tissue is missing 
in an area exceeding six square inches (39 square cm.); or that 
the skin is indurated and inflexible in an area exceeding six 
square inches (39 square cm.).  The Board has noted the VA 
examiner's characterization of the extent of the condition as 
"mild."

Based upon the foregoing, and for the reasons and bases stated, 
the Board finds that a rating in excess of 10 percent for service-
connected pseudofolliculitis barbae is not warranted.  
Accordingly, the appeal for a rating in excess of 10 percent for 
service-connected pseudofolliculitis barbae is denied.  


Entitlement to a Initial Compensable Rating for Service-Connected 
Meniere's Syndrome.

The record in this case shows that a rating decision of June 2002 
granted service connection for Meniere's syndrome (endolymphatic 
hydrops, or vertigo), effective November 8, 1998, and initially 
evaluated as noncompensably disabling.  That determination was 
reached based upon the May 2002 report of VA audiology examination 
which cited the claimant's assertion that while stationed in 
Turkey in 1992 he experienced an acute onset of "room spinning" 
acompanied by nausea and vomiting for approximately one-half hour, 
and entries in the service medical records to similar effect.  On 
that VA audiology examination, the claimant alleged that those 
episodes subsequently occurred about every four months, but had 
become even less frequent, with the last such episode around 
December 2001.  On VA audiometric testing, the claimant had normal 
hearing acuity, bilaterally, and denied hearing loss, tinnitus, 
middle ear pathology, otalgia, or otorrhea.  To the same point, a 
May 2002 report of VA neurology examination cited the claimant's 
history that he began to experience episodes of vertigo while 
stationed in Turkey, characterized by dizziness, lightheadedness, 
a spinning sensation, occasional nausea or vomiting, and loss of 
sense of balance, and was administered a medicine by Air Force 
physicians which was effective.  He related that he is "somewhat 
uncertain" whether he is experiencing some hearing loss over the 
years, but notes occasional tinnitus without other neurological 
complaints.  Both his gait and his cerebellar function were 
described as normal, and the remainder of his VA neurological 
examination was within normal limits.  The diagnosis was mild 
intermittent vertigo, and the examiner expressed the opinion that 
such vertigo was inner ear in origin (Meniere's).  Based upon the 
claimant's report of inservice treatment, the examiner concluded 
that such condition was thus service-connected.  

VA's Schedule for Rating Disabilities provides that prior to June 
10, 1999, Meniere's syndrome (endolymphatic hydrops) was rated as 
100 percent disabling when severe; with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait; as 60 percent 
disabling when moderate; with less frequent attacks, including 
cerebellar gait; and as 30 percent disabling when mild; with aural 
vertigo and deafness.  38 C.F.R. Part 4, § 4.87, Diagnostic Code 
6205 (1998).

On and after June 10, 1999, Meniere's syndrome (endolymphatic 
hydrops) will be rated as 100 percent disabling if there is 
hearing impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  The 
disability will be rated as 60 percent if there are hearing 
impairment with attacks of vertigo and cerebellar gait occurring 
from one to four times a month, with or without tinnitus.  The 
disability will be rated at 30 percent if there is hearing 
impairment with vertigo less than once a month, with or without 
tinnitus.  Note: Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, whichever 
method results in a higher overall evaluation; do not combine an 
evaluation for hearing impairment, tinnitus, or vertigo with an 
evaluation under diagnostic code 6205.  38 C.F.R. Part 4, § 4.87, 
Code 6205 (2003).

In the instant appeal, a VA audiological examination, conducted in 
June 2002, disclosed normal hearing sensitivity, bilaterally, 
except for a 20 decible threshold at 1000 Hertz on the right, 
while speech recognition was 98 percent correct in the right ear, 
and 100 percent correct in the left ear.  Those findings are 
consistent with a level I hearing acuity in each ear, and the 
diagnosis was normal hearing sensitivity, bilaterally.  Such 
findings are not consistent with hearing impairment, and do not 
meet the criteria for hearing disability under 38 C.F.R. § 3.385, 
which provides that:

For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

In addition, the VA audiology examination cited the claimant's 
statement that he has had recurrent vertigo "about once every four 
months"; that it is now becoming "even less frequent"; and that 
his last episode was around December 2001.  Typanometry revealed 
normal (Type A) middle ear pressure and compliance, bilaterally, 
with normal acoustic references present at normal sensation levels 
consistent with normal hearing, while acoustic reflex decay was 
negative.  

In this case, the Board's review of the May 2002 report of VA 
audiology examination specifically notes that the claimant denied 
any hearing loss, tinnitus, middle ear pathology, otalgia, or 
otorrhea.  However, the Board's review of the June 2002 
neurological examination shows that the claimant related that he 
is "somewhat uncertain" whether he is experiencing some hearing 
loss over the years, but noted occasional tinnitus without other 
neurological complaints.  Both his gait and his cerebellar 
function were described as normal, and the remainder of his VA 
neurological examination was within normal limits.  Based upon the 
foregoing, the Board finds that the claimant's service-connected 
Meniere's syndrome is not manifested by hearing impairment or 
tinnitus; that his episodes of vertigo occur about once every four 
months; that it is now becoming even less frequent; and that his 
last episode was around December 2001.  

Based upon the foregoing, and for the reasons and bases stated, 
the Board finds that the claimant's service-connected Meniere's 
syndrome is currently manifested by occasional dizziness, without 
hearing loss or tinnitus, and the record in this case is devoid of 
clinical findings of a cerebellar gait in the claimant.  That 
condition has been credibly described as mild, intermittent 
vertigo, and does not meet the criteria for a compensable rating 
under the criteria in effect either before or after after June 10, 
1999.  Accordingly, a compensable rating for service-connected 
Meniere's syndrome is denied.  

Entitlement to an Original Rating in Excess of 10 Percent for 
Service-Connected Tinea Pedis

A rating decision of February 2002 granted service connection for 
tinea pedis, evaluated as 10 percent disabling, effective November 
9, 1998.  That decision was based upon service medical records 
showing inservice treatment for a fungal infection of the feet, as 
well as findings on VA examinations in March 2000 and November 
2001.  

As previously noted, the criteria for rating skin disabilities was 
revised, effective August 30, 2002.  Prior to and after that date, 
scars, other than of the face, head and neck, were evaluated as 
follows:

A 10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. Part 4,§ 
4.118, Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, § 4.118,  Diagnostic Code 7804.  
Scars may also be evaluated for limitation of functioning of the 
part affected.  38 C.F.R.  Part 4, § 4.118, Diagnostic Code 7805.  

In addition, service-connected tinea pedis has been evaluated as 
dermatophytosis on the basis of scars, disfigurement, etc.; [and] 
on the extent of constitutional symptoms and physical impairment 
under 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7813 (prior to 
August 30, 2002).  However, under the VA's Schedule for Rating 
Disabilities, unless otherwise provided, codes 7807 through 7819 
are to be rated as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling characteristics or 
manifestations.  Note: The most repugnant conditions may be 
submitted for Central Office rating with several unretouched 
photographs.  Total disability ratings may be assigned without 
reference to Central Office in the most severe cases of pemphigus 
and dermatitis exfoliativa with constitutional symptoms.  

Title 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7813 (prior to 
August 30, 2002) provides that eczema was to be rated as follows: 

Eczema with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally repugnant, 
will be rated as 50 percent disabling; eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement will 
be rated as 30 percent disabling; eczema with exfoliation, 
exudation or itching, if involving an exposed surface or extensive 
area, will be rated as 10 percent disabling; and as noncompensably 
diabling where eczema is productive of slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface or 
small area.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7813 
(prior to August 30, 2002).

Effective August 30, 2002, the newly revised regulations provide 
that scars, other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square inches 
(929 sq. cm.) or greater.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7802 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803  (effective August 30, 2002). 

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note  (1): 
A superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In such case, a 10-percent  evaluation 
will be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 of this part on the amputation rule.)  38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7804  (effective August 
30, 2002). 

Under newly revised Diagnostic Code 7805, scars, other, are to be 
rated based on limitation of function of the affected part.  38 
C.F.R. Part 4,§ 4.118, Diagnostic Code 7805 (effective August 30, 
2002).  In addition, the newly revised regulations provide for the 
evaluation of scars other than of the head, face and neck where 
such scars are deep and cause limited motion.  38 C.F.R. Part 4, § 
4.118, Diagnostic Code 7801 (effective August 30, 2002).  (Note) 
scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces surfaces of extremities or 
trunk, will be rated separately and combined in accordance with § 
4.25 of this part. 

The record shows that on VA general medical examination of the 
claimant in March 2000, the claimant's right foot was intact, non-
tender and without edema, with a normal arch, while the toes were 
all seen to have mycotic interdigital scaling; the toenails were 
all mycotic and "thick", without additional deformity.  The 
plantar surface was non-tender, with slightly thickened skin 
without specific callosities, while the Achilles' tendon was 
midline and non-tender, and a slight bunion was non-tender.  
Further examination revealed that his left foot was intact, non-
tender and without edema, with a normal arch, while the toes were 
all seen to have mycotic interdigital scaling; the toenails were 
all mycotic and "thick", without additional deformity.  The 
plantar surface was non-tender, with slightly thickened skin but 
without specific callosities, while the Achilles' tendon was 
midline and non-tender, and a slight bunion was non-tender.  The 
claimant reported that he was not using any medication or other 
treatment.  The remainder of that examination revealed that the 
claimant ambulated with a coordinated gait and without ambulatory 
aids, and reported that he was in "good health."  The diagnosis 
was "athletes's foot", bilaterally, chronic and untreated; and 
mycotic toes, bilateral, chronic, untreated.  

On VA dermatological examination in March 2000, the skin of the 
claimant's feet was hyperkeratotic and diffusely scaly, and the 
scales extended from the soles to the lateral aspects of the feet 
in a moccasin distribution and between the toes.  The claimant 
declined further examination.  The diagnosis was tinea pedis with 
active lesions present.  

Based upon the foregoing, the Board finds that the claimant's 
tinea pedis of the feet, rated by analogy to eczema, is manifested 
by exfoliation, exudation or itching involving an exposed surface 
or extensive area, while a rating of 30 percent is not warranted 
in ther absence of a clinical showing of constant exudation or 
itching, extensive lesions, or marked disfigurement.  38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7813 (prior to August 30, 2002).

The Court has held that the question of an extraschedular rating 
is a component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell left 
intact, however, a prior holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) which found that when an extraschedular grant may be 
in order, that issue must be referred to those officials who 
possess the delegated authority to assign such a rating in the 
first instance, pursuant to 38 C.F.R. 3.321.

Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. 38 C.F.R. 3.321(b)(1) (2003).

The veteran has not identified any factors which may be considered 
to be exceptional or unusual, and the Board has been similarly 
unsuccessful.  In fact, the record shows that prior to service 
entry the claimant was a student; that his military occupational 
specialty was Supply Management Journeyman; and that he has 
related that he worked doing odd jobs after leaving service.  The 
record further shows that he has applied for Vocational 
Rehabilitation benefits, but has not pursued such benefits.  As 
for hospitalization, it does not appear that the veteran has been 
hospitalized for any service-connected disability since he left 
the service.  In addition, there is no evidence of an exceptional 
or unusual clinical picture.

In short, the Board concludes that the evidence of record does not 
reflect any factor which takes the veteran outside of the norm, or 
which presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992);  see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In essence, the Board finds that the 
evidence does not show that the veteran's service- connected 
disability causes marked interference with employment or results 
in frequent periods of hospitalization so as to render impractical 
the application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates or 
even suggests anything exceptional or unusual about either of the 
veteran's service-connected disability which is not contemplated 
in the criteria in the VA Schedule for Rating Disabilities.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating  pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.    


ORDER

Service connection for Residuals of Right Knee disability is 
denied.

Service Connection for Residuals of Left Knee disability is 
denied.

Entitlement to a rating in excess of 10 percent for Service-
Connected Pseudofolliculitis Barbae is denied.

Entitlement to an Increased Rating of 10 percent for Service-
Connected Meniere's syndrome is granted.  

Entitlement to an initial rating in excess of 10 percent for 
Service-Connected Tinea Pedis is denied.  


REMAND

This case must be remanded to the RO for another examination to 
clarify findings reported of the VA joints examination in November 
2001.

The record in this case shows that on VA examination conducted in 
November 2001, the examiner reported finding that the 
"[claimant's] low back had a 3 cm. linear right paravertebral 
lumbar scar that is clean, dry and intact, without erythema or 
tenderness to palpation; and a right-sided 1 cm. paravertebral 
scar in the sacral region that is clean, dry and intact, without 
erythema or tenderness to palpation.]"  
It is not clear whether the scars described above are inguininal 
herniorrhapy scars, or reflect low back surgery to the claimant.  
The Board notes that on VA examination of the claimant in March 
2000, the claimant denied surgeries to his spine. 

In addition, the report of the June 2002 is not clear as to the 
respiratory disabilities the veteran has currently or as to the 
relationship of the disabilities to disease or injury in service. 

That issue is Remanded to the following actions:

1.  The RO should obtain another VA orthopedic examination of the 
claimant in which a complete history of his low back injury is 
taken and all scars of the back/spine area are identified and 
their etiology made clear.  The findings with regard to the back 
disability must be reported in terms consistent with the current 
rating criteria.  All additional medical records should be 
obtained and associated with the claims folder.

2.  The veteran must be scheduled for a VA respiratory 
examination.  The examiner must review the claims folder in 
conjunction with the examination.  The report of the examination 
must include responses to each of the following items:
	A.  State the diagnoses of all the veteran's current 
respiratory disabilities.
	B.  For each diagnosis reported in response to A, above, 
state a medical opinion, based on the examination findings and 
review of the claims folder, as to the time of onset of the 
disorder.	
        C.  If any of the disorders reported in response to itema 
A, above, had an onset before the veteran began his active 
service, state whether the disorder:
        (i) increased in severity in service, and if so, 
(ii) whether the increase in severity was beyond the natural 
progress of the disorder.

3.  The RO must esure that all provisions of the VCAA are properly 
applied in the development of the claims.

4.  In light of any additional evidence obtained, The RO should 
then readjudicate the claims for a rating in excess of 10 percent 
for service-connected chronic low back pain, to include any 
associated scarring, and the claim for service connection for 
respiratory disability.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, he and his representative must be furnished a 
Supplemental Statement of the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final 
disposition of any remanded issue.  It must be emphasized, 
however, that the veteran has the right to submit any additional 
evidence and/or argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).




________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2




